Order, Supreme Court, New York County (William Wetzel, J.), entered on or about July 11, 2001, which, upon the parties’ respective motions for partial summary judgment, inter alia, declared that defendant-appellant is not a shareholder of plaintiff housing corporation and has no right to rent or otherwise exercise dominion and control over the subject apartment, unanimously affirmed, without costs.
The declaration was properly made upon a record establishing that appellant never lived in the subject apartment, contrary to the proprietary lease she signed with plaintiffs former president, also a defendant herein, and devoid of evidentiary proof that appellant ever purchased the shares allocated to the apartment or paid maintenance on it. Appellant submits no closing papers evidencing the alleged sale, and the July 6, 1999 stock certificate bearing her name is neither signed nor numbered. The checks totaling $4,200 and dated October and November 1998 and January 1999 submitted by appellant as proof of payment of the purchase price lack probative value absent other evidence of the purchase price. While appellant claims that she paid maintenance from July 1999 to March 2000, that plaintiffs former president waived maintenance between March and September 2000 because repairs were being made to the apartment, and that thereafter plaintiff refused her maintenance payments due to the litigation, the only check appellant submits that is dated between July 1999 and March 2000 is the one dated July 6, 1999, which bears a notation that it was the “lawyer’s fee for proprietary lease.” The check dated June 11, 1999 bearing a notation that it was “partial payment” for July and August also lacks probative value, dated as it is before appellant claims to have become a shareholder. We have considered appellant’s other arguments and find them unavailing. Concur — Williams, P.J., Tom, Mazzarelli, Sullivan and Gonzalez, JJ.